RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3298-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PIERCE DAIQUAN BRYANT,

     Defendant-Appellant.
__________________________

                   Submitted February 15, 2022 – Decided February 24, 2022

                   Before Judges Fisher and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 09-05-0455.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Robert K. Uyehara, Jr., Designated Counsel,
                   on the brief).

                   Angelo J. Onofri, Mercer County Prosecutor, attorney
                   for respondent (Laura Sunyak, Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
      In 2009, defendant was charged with first-degree aggravated sexual

assault, N.J.S.A. 2C:14-2(a)(2), third-degree aggravated criminal sexual

contact, N.J.S.A. 2C:14-3(a), and two counts of third-degree endangering the

welfare of a child, N.J.S.A. 2C:24-4(a). On July 10, 2009, defendant pleaded

guilty to one count of third-degree child endangerment in exchange for the

State's recommendation of a three-year suspended sentence and parole

supervision for life. On October 13, 2009, defendant was sentenced to a three -

year suspended sentence; the judgment of conviction was entered on October

30, 2009.

      Defendant appealed the sentence imposed, arguing without success that

there was an insufficient factual basis for his guilty plea. State v. Bryant, 419

N.J. Super. 15, 17 (App. Div. 2011). While the appeal was pending, defendant

was arrested and charged with violating a condition of his suspended custodial

sentence and, on August 5, 2011, was sentenced to a three-year prison term.

Defendant did not appeal that judgment of conviction, nor did he file a post -

conviction relief (PCR) petition until May 11, 2017, more than five years from

the date of the judgment of conviction.

      In his PCR petition, defendant asserted that his trial attorney was

ineffective for not adequately explaining to him the consequences of parole


                                                                           A-3298-19
                                          2
supervision for life and the risk of incarceration upon a violation. Afte r hearing

oral argument from counsel, and without conducting an evidentiary hearing, the

judge denied the petition, finding it both time-barred and without merit.

      Defendant appeals, arguing:

            I. THE TRIAL COURT ERRED IN FAILING TO
            RELAX THE FIVE-YEAR TIME BAR.

            II. THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S PCR [PETITION] FINDING THAT
            DEFENDANT       RECEIVED      EFFECTIVE
            ASSISTANCE [OF] COUNSEL FOR THE GUILTY
            PLEA.

            III. THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S PCR [PETITION] WITHOUT AN
            EVIDENTIARY HEARING.

We find insufficient merit in these arguments to warrant further discussion in a

written opinion, R. 2:11-3(e)(2), and we affirm substantially for the reasons set

forth by Judge Peter E. Warshaw in his thoughtful and well-reasoned oral

decision.

      Affirmed.




                                                                             A-3298-19
                                        3